Citation Nr: 0313640	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-34 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967, with one year of service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim was remanded by the Board for further 
development in April 1999.  The development has been 
completed to the extent possible and the veteran's claim is 
now ready for consideration by the Board.  The Board notes 
that the April 1999 Board decision also remanded a claim for 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder.  By rating action in August 
2002, the RO granted the veteran entitlement to service 
connection for generalized anxiety disorder with dysthymia.  
The veteran was assigned a 100 percent rating for his 
service-connected psychiatric disorder.  The current decision 
has no effect on the veteran's 100 percent rating for 
generalized anxiety disorder with dysthymia.


FINDING OF FACT

The veteran does not currently experience post-traumatic 
stress disorder as a result of an in-service stressful event.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The RO provided the veteran a statement of the case and a 
supplemental statement of the case in which the RO informed 
him of the regulatory requirements for establishing service 
connection, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  In a June 1996 letter, and in the 
April 1999 Board remand decision, the VA informed the veteran 
of the specific evidence required to establish service 
connection, what VA would do to assist him in developing the 
claim, and what the veteran must do to establish entitlement.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim and that there 
is no reasonable possibility that further assistance would 
aid in substantiating this claim.

Service medical records and service personnel records have 
been obtained.  Military records concerning the veteran's 
unit were obtained from the Center for Unit Records Research.  
Medical records were obtained from the Social Security 
Administration.  Numerous post-service private and VA medical 
records have also been obtained.  While a request for records 
sent to C.R., M.D., received no response, many of Dr. C.R.'s 
medical records are included in the veteran's claims folder.  
The veteran has been provided three VA psychiatric 
examinations.  There is no indication that there exists any 
evidence which has a bearing on the issue decided below which 
is obtainable.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he has post-traumatic stress 
disorder as a result of his service in Vietnam.  

The veteran's military occupational specialty was carpenter 
and the veteran's DD Form 214, Report of Separation from 
Active Duty, does not list any award or other notation 
indicative of combat.  

The veteran's service medical records reveal that the veteran 
had nervous trouble prior to, and during service.  

On VA psychiatric examination in July 1996, the diagnoses 
included chronic undifferentiated type schizophrenia, in 
partial remission.  The VA examiner stated that the veteran 
did not have post-traumatic stress disorder.

The record contains numerous private treatment records dated 
from May 1986 showing psychiatric treatment.  The veteran has 
received varying diagnoses, of which manic depressive 
disorder has been the most frequent diagnosis.  An October 
1996 hospital discharge summary, signed by Dr. C.R., includes 
a diagnosis of history of post-traumatic stress disorder.  A 
December 1996 hospital discharge summary, also signed by Dr. 
C.R., includes final diagnoses of schizoaffective disorder 
and post-traumatic stress disorder.  Neither of these 
discharge summaries provided details of an in-service 
stressor upon which the findings of post-traumatic stress 
disorder were based. 

An examination by a VA psychiatrist in August 1997 resulted 
in an assessment of: most likely schizoaffective order-
bipolar type and history of post-traumatic stress disorder 
symptomatology.  A September 1997 VA social worker note 
indicates that the veteran had not received any VA treatment 
for post-traumatic stress disorder.  The provisional 
diagnosis was post-traumatic stress disorder. 

The veteran was afforded a VA examination in March 2001.  The 
examiner noted that he had reviewed the medical records 
contained in the veteran's claims file.  The diagnoses 
included history of bipolar disorder, depressed, with 
psychotic features.  The examiner stated that the veteran did 
not have post-traumatic stress disorder.  

On VA examination in April 2002 the diagnoses included 
generalized anxiety disorder and dysthymic disorder.  The 
examiner stated that the veteran did not meet the criteria 
for post-traumatic stress disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for post-traumatic stress disorder, 38 C.F.R. § 
3.304(f), was revised.  In accordance with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), if a regulation changes 
after the claim has been filed, but prior to the conclusion 
of the appellate process, the provision that is more 
favorable to the veteran applies.  In addition, the Board is 
required to determine whether the original or revised version 
of the regulation is more favorable to the veteran.  
VAOPGCPREC 3-00.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for post-traumatic stress 
disorder required medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was to 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had post-traumatic stress 
disorder.  38 C.F.R. § 3.304(f) (1996).

The Court has held that the diagnostic criteria for post-
traumatic stress disorder cannot be read in a manner that 
imposes requirements over and above those included in 38 
C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of post-
traumatic stress disorder by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

According to the revised regulation, service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

In the October 1997 statement of the case the RO provided the 
veteran the original version of 38 C.F.R. § 3.304(f) in 
confirming the denial of service connection.  In the August 
2002 supplemental statement of the case the RO provided the 
veteran the current version of 38 C.F.R. § 3.304(f) in 
confirming the denial of service connection.  Since the 
Boards decision will be based on a portion of the 38 C.F.R. 
§ 3.304(f) that remained unchanged when this regulation was 
amended, the requirement of a medical nexus between the 
diagnosis of post-traumatic stress disorder and an in-service 
stressor, the Board finds that it can consider the original 
and revised version of the regulation without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384, 392 (1993).  The 
Board further finds that neither version of the regulation is 
more favorable to the veteran.  VAOPGCPREC 3-00.

The Board notes that 38 C.F.R. § 3.304(f) was amended once 
again, effective from March 7, 2002.  The regulatory changes 
were primarily directed at claims involving service 
connection for post-traumatic stress disorder due to personal 
assault.  In the August 2002 supplemental statement of the 
case the RO provided the veteran the amended version of 38 
C.F.R. § 3.304(f) relating to personal assault.  Since the 
veteran has not claimed that he has post-traumatic stress 
disorder due to a personal assault, the Board finds that 
neither version of the regulation is more favorable to the 
veteran.

While the veteran asserts that he has post-traumatic stress 
disorder as a result of service, as a layperson he is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board notes that the preponderance of the evidence of 
record does not support the veteran's claim that he has post-
traumatic stress disorder.  All versions of the regulation 
38 C.F.R. § 3.304(f) that have been in effect during the 
pendency of the veteran's appeal have required that there be 
a medical nexus between any diagnosis of post-traumatic 
stress disorder and an in-service stressor for a grant of 
service connection to be warranted.  In this case the veteran 
has been noted to have a history of post-traumatic stress 
disorder on two occasions, he has been provided a provisional 
diagnosis of post-traumatic stress disorder, and he has been 
provided one actual diagnosis of post-traumatic stress 
disorder from Dr. C.R.  However, none of these medical 
records provide a nexus to an in-service stressor.  As such 
none of these records are sufficient to provide a grant of 
service connection for post-traumatic stress disorder. 

The Board further notes that the most probative medical 
evidence of record indicates that the veteran does not 
currently have post-traumatic stress disorder.  Each of three 
VA psychiatric examiners, after a review of the veteran's 
medical history and a thorough examination of the veteran, 
found that the veteran did not experience post-traumatic 
stress disorder.  As noted above, the veteran does have 
severe psychiatric disability.  He currently has service 
connection and a 100 percent rating in effect for the 
psychiatric disability he does experience.  However, the 
preponderance of the evidence clearly indicates that the 
veteran does not currently have post-traumatic stress 
disorder due to his military service.  Accordingly, 
entitlement to service connection for post-traumatic stress 
disorder is not warranted.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

